 Case 1:05-cr-00400-ERK Document 56 Filed 09/09/20 Page 1 of 2 PageID #: 247




September 9, 2020


Honorable Edward R. Korman
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201


RE: United States v. Serge Edouard
Criminal Docket No. 05-0400 (ERK)
Defendant’s Request for Reconsideration of Sentence Reduction


Dear Judge Korman:

        In light of Probation’s recent admission to providing this Court with incorrect information
about the Defendant’s remaining sentence, Mr. Edouard is asking this Court to reconsider his
request for a sentence reduction based upon a downward departure under United States Sentencing
Guideline § 5G1.3(b) to account for time he spent in custody that will not be credited by the Bureau
of Prisons. Alternatively, Mr. Edouard is seeking this Court’s consideration of compassionate
release.

         As you will recall, on June 9, 2020, Mr. Edouard submitted a memorandum of law
evidencing his entitlement to receive credit for the time he spent in custody since his arrest in a
related case in the SDFL on April 15, 2005. Mr. Edouard averred that BOP was not going to award
him presentence credit for this time he spent in custody. On June 12, 2020, Probation submitted a
letter to this Court representing that BOP did recognize and was awarding Mr. Edouard all his pre-
sentence jail credit by back dating his sentence commencement date in this case from February
2010 to April 2005. This Court relied upon Probation’s representation that the credit would, in
fact, be applied by BOP when concluding the matter did not require intervention from this Court
as it was moot.

        However, in a letter dated August 3, 2020, Probation withdrew that representation and
clarified that Mr. Edouard’s sentence is only being reduced by less than five (5) months in
presentence credit. This letter confirms that Md. Edouard “did not receive, nor could he receive,
credit for any custodial time after the imposition of the SDFL sentence toward his EDNY
sentence.” It is now clear that BOP will not credit Mr. Edouard the time he spent in custody
awaiting trial in this case. Thus, not only is this issue not moot, but it meets a requisite element for
entitlement to a downward departure from this Court.



                         135 San Lorenzo Avenue, PH-830 • Coral Gables, FL 33146
                           Telephone: (305) 860-2562 • Facsimile: (305) 675-5841
                                          www.DavidMacey.com
 Case 1:05-cr-00400-ERK Document 56 Filed 09/09/20 Page 2 of 2 PageID #: 248

        Probation’s position that Mr. Edouard “could not” receive credit toward his EDNY
sentence after he was sentenced in his SDFL case is inconsistent with § 5G1.3(b) which states that
this Court “shall adjust the sentence for any period of imprisonment already served on the
undischarged term” of “another offense that is relevant conduct to the instant offense of
conviction.” Indeed, Probation’s August 3, 2020 letter references the cases as related and reports
that BOP views the cases as related. Therefore, in addition to the jail credit that BOP is awarding
from April 12, 2005 to September 9, 2005, this Court should additionally award Mr. Edouard jail
credit from September 10, 2005 through his EDNY sentencing on February 9, 2010 – a total of 53
months.

        The Court’s reliance upon false information of this magnitude has resulted in a manifest
injustice to Mr. Edouard by depriving him of this Court’s full and fair consideration of his
entitlement to presentence credit under § 5G1.3(b). Accordingly, Mr. Edouard is asking this Court
to reconsider his request for a downward departure and credit him for the time he spent in custody
on a related case that BOP will not apply toward his sentence in this case.



Respectfully Submitted,



David W. Macey, Esq.
Florida Bar No. 185612




135 San Lorenzo Avenue, PH-830 · Coral Gables, FL 33146 • Telephone: (305) 860-2562 • Facsimile: (305) 675-5841
                                            www.DavidMacey.com
